 

Exhibit 10.17

SIXTEENTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT AND FOURTH AMENDMENT TO

FORBEARANCE AGREEMENT

This Sixteenth Amendment to Amended and Restated Loan and Security Agreement and
Fourth Amendment to Forbearance Agreement (this “Agreement”) is entered into as
of October 22, 2010 by and among GREEN PLAINS HOLDINGS II LLC (the “Borrower”),
a Delaware limited liability company formerly known as Global Ethanol, LLC,
which was formerly known as Midwest Grain Processors, LLC, the financial
institutions listed on the signature pages hereof and each other financial
institution that may hereafter become a party to the Loan Agreement in
accordance with the provisions of the Loan Agreement referred to below
(collectively, the “Lenders,” and, individually, a “Lender”), and COBANK, ACB, a
federally chartered banking organization (“CoBank”), in its capacity as agent
for the Lenders and for the Issuer, as defined in the Loan Agreement (in such
capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to an Amended and Restated
Loan and Security Agreement dated as of December 14, 2005, as amended by a First
Amendment dated as of February 28, 2006, a Second Amendment dated as of
March 31, 2006, a Third Amendment dated as of September 22, 2006, a Fourth
Amendment dated as of October 31, 2006, a Fifth Amendment dated as of
February 22, 2007, a Sixth Amendment dated as of May 25, 2007, a Seventh
Amendment dated as of August 31, 2007, an Eighth Amendment dated as of
November 30, 2007, a Ninth Amendment dated as of October 31, 2008, a Tenth
Amendment dated as of December 22, 2008, an Eleventh Amendment dated as of
March 4, 2009, the Forbearance Agreement referred to below, an Amendment to
Amended and Restated Loan and Security Agreement and Forbearance Agreement dated
as of September 30, 2009, which acted as a thirteenth amendment to such Amended
and Restated Loan and Security Agreement (the “Thirteenth Amendment”), a
Fourteenth Amendment to Amended and Restated Loan and Security Agreement and
Second Amendment to Forbearance Agreement dated as of November 30, 2009 (the
“Fourteenth Amendment”), and a Fifteenth Amendment to Amended and Restated Loan
and Security Agreement and Third Amendment to Forbearance Agreement dated as of
June 30, 2010 (the “Fifteenth Amendment”) (as further amended by this Agreement,
and as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”).

The Borrower, the Lenders and the Agent are also parties to that certain
Forbearance Agreement and Twelfth Amendment to Amended and Restated Loan and
Security Agreement dated as of July 31, 2009, as amended by the Thirteenth
Amendment, the Fourteenth Amendment and the Fifteenth Amendment (as further
amended by this Agreement, and as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Forbearance
Agreement”).



--------------------------------------------------------------------------------

 

The Borrower has requested that the Lenders and the Agent make certain
amendments to the Loan Agreement and the Forbearance Agreement, and the Lenders
and the Agent are willing to grant the Borrower’s requests subject to the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.     Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings given them in the Loan Agreement or the
Forbearance Agreement, as applicable.

Section 2.     Amendments to the Loan Agreement. The Loan Agreement is hereby
amended as follows:

(a)      Amendment to Section 1.1 of the Loan Agreement (General Definitions).
Section 1.1 of the Loan Agreement is amended by adding or amending and
restating, as applicable, each of the following definitions:

“ ‘Change of Control’ means any event, circumstance or occurrence that results
in Green Plains Renewable Energy failing to own one hundred percent (100%) of
the outstanding membership interests in the Borrower.”

“ ‘Debt Service Coverage Ratio” means, with respect to the applicable Covenant
Computation Period, the ratio of (a) the Borrower’s consolidated after-tax net
income, plus (i) depreciation, depletion and amortization charges recognized by
the Borrower, plus (ii) the net amount of all Support Contributions and proceeds
of Support Term Loans actually received by the Borrower during the period
commencing on the first day of such Covenant Computation Period and ending on
the earlier of (1) the date the Compliance Certificate is delivered to the Agent
pursuant to Section 7.1 hereof or (2) thirty days after such Covenant
Computation Period, minus (iii) all capital expenditures incurred by the
Borrower during such Covenant Computation Period, excluding, however, that
portion of any such capital expenditures financed by long-term financing of the
Borrower; to (b) the aggregate of all scheduled principal payments of the
Borrower’s Funded Debt that becomes due and payable during the Borrower’s next
succeeding four fiscal quarters or is due on demand, provided, however, that any
principal amounts owing under the Line of Credit Loan Commitment shall not be
deemed to be due on demand.”

“ ‘Excess Sale Proceeds’ means, during any period of determination, the
Borrower’s proceeds from the sale of assets (except for the sale of Inventory in
the ordinary course of business), which is not used by Borrower for the
replacement of the assets sold, in excess of an aggregate amount equal to
(a) $50,000 for the period commencing July 1, 2010 and continuing through
December 31, 2010 and (b) $100,000 during each Fiscal Year thereafter.”

 

-2-



--------------------------------------------------------------------------------

 

“ ‘Fiscal Year’ and ‘fiscal year’ means January 1 through December 31 of each
calendar year.”

“ ‘Funded Debt’ means, without duplication (a) all obligations of the Borrower
for borrowed money, including without limitation any such obligations that are
subordinated to payment of the Liabilities, (b) all obligations of the Borrower
evidenced by bonds, debentures, notes or other similar instruments, (c) all
obligations of the Borrower to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) all obligations of the Borrower as lessee under capital leases
which have been or should be recorded as liabilities on a balance sheet of the
Borrower in accordance with GAAP, (e) all indebtedness secured by a Lien on any
asset of the Borrower, whether or not such indebtedness has been assumed by the
Borrower, (f) all indebtedness and other obligations of others guaranteed by the
Borrower, (g) all obligations, contingent or otherwise, with respect to the face
amount of letters of credit (whether or not drawn) and bankers’ acceptances
issued for the account of the Borrower, and (h) all redeemable equity interests
of the Borrower. For all purposes of this Agreement, the Funded Debt of the
Borrower shall include the Funded Debt of any partnership or joint venture in
which the Borrower is a general partner or a joint venturer; provided, that the
portion (if any) of any such Funded Debt which exceeds the amount of such Funded
Debt as to which there is recourse to the Borrower shall not be included
hereunder as Funded Debt of the Borrower.”

“ ‘Green Plains Renewable Energy’ means Green Plains Renewable Energy, Inc., an
Iowa corporation.”

“ ‘Green Plains Trade Group’ means Green Plains Trade Group LLC, a Delaware
limited liability company.”

“ ‘Line of Credit Loan Commitment’ means, as to any Lender with a Line of Credit
Loan Commitment, such Lender’s Pro Rata Percentage of $15,000,000, as set forth
opposite such Lender’s name under the heading “Line of Credit Loan Commitments”
on Schedule A, subject to Assignment and Acceptance in accordance with
Section 10.23, and as such amount may be reduced or terminated from time to time
pursuant to Sections 2.3(c), 2.8 or 9.1; and “Line of Credit Loan Commitments”
shall mean collectively, the Line of Credit Loan Commitments for all Lenders.”

“ ‘Merger’ means that certain merger of the Borrower with and into a
wholly-owned subsidiary of Green Plains Renewable Energy, whereby the Borrower
became a wholly-owned subsidiary of Green Plains Renewable Energy on or about
October 22, 2010.”

“ ‘Support and Subordination Agreement’ means that certain Support and
Subordination Agreement dated as of October 22, 2010 among the Borrower,

 

-3-



--------------------------------------------------------------------------------

Green Plains Renewable Energy and the Agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.”

“ ‘Support Contribution’ has the meaning set forth in the Support and
Subordination Agreement.”

“ ‘Support Term Loan’ has the meaning set forth in the Support and Subordination
Agreement.”

“ ‘Total Debt’ means the Borrower’s total liabilities as determined in
accordance with GAAP consistently applied.”

“ ‘Working Capital’ means, as of any particular date and determined in
accordance with GAAP consistently applied, the amount of the Borrower’s
consolidated current assets, less the Borrower’s consolidated current
liabilities (including without limitation all outstanding Line of Credit
Advances); provided, however, that with respect to amounts due under the
Revolving Term Loan Commitment and the Term Loan Commitment during the
Forbearance Period, only those amounts scheduled for payment within one year of
such date of determination under Section 2.2 of this Agreement and Section 7 of
the Forbearance Agreement shall be included in determining current liabilities.”

(b)     Amendment to Section 1.1 of the Loan Agreement (General Definitions).
Section 1.1 of the Loan Agreement is further amended by deleting therefrom the
definition of Owned Parts Inventory.

(c)     Amendment to Definition of Borrowing Base in Section 1.1 of the Loan
Agreement (Definition of Borrowing Base). Subsection (b)(v) of the definition of
Borrowing Base in Section 1.1 of the Loan Agreement is deleted therefrom, and
subsection (b)(vi) of the definition of Borrowing Base is renumbered as
subsection (b)(v) thereof.

(d)     Amendment to Definition of Eligible Accounts in Section 1.1 of the Loan
Agreement (Definition of Eligible Accounts). Subsection (d) of the definition of
Eligible Accounts in Section 1.1 of the Loan Agreement is amended and restated
in its entirety to read as follows:

“(d)     Accounts that arise out of transactions with Affiliates, provided,
however, that Eligible Accounts may include Accounts in an aggregate amount not
to exceed $3,529,411 arising from the bona fide sale of Inventory to Green
Plains Trade Group;”

(e)     Amendment to Definition of Matured Default in Section 1.1 of the Loan
Agreement (Definition of Matured Default). Subsection (e) of the definition of
Matured Default in Section 1.1 of the Loan Agreement is amended and restated in
its entirety to read as follows:

 

-4-



--------------------------------------------------------------------------------

 

“(e)     the Available Amount or the Borrowing Base Limit, each as calculated in
accordance with the definition thereof, results in a negative amount;”

(f)     Amendment to Definition of Termination Date in Section 1.1 of the Loan
Agreement (Definition of Termination Date). Section 1.1 of the Loan Agreement is
amended by deleting the date “October 31, 2010” from the definition of
Termination Date and substituting “April 30, 2013” therefor.

(g)     Amendment to Section 7.1 of the Loan Agreement (Financial and Other
Information). Sections 7.1(a), (b) and (f) of the Loan Agreement are amended and
restated in their entirety to read as follows:

“(a)     as soon as practicable, and in any event not later than 90 days after
the end of each Fiscal Year, audited annual financial statements of Green Plains
Renewable Energy with the unqualified opinion of independent certified public
accountants of nationally recognized standing selected by Green Plains Renewable
Energy and acceptable to the Agent, which annual financial statements shall
include the balance sheets of Green Plains Renewable Energy as at the end of
such Fiscal Year and the related statements of income, retained earnings and
cash flows of Green Plains Renewable Energy for the Fiscal Year then ended,
prepared on a consolidated basis, together with the consolidating statements of
income, retained earnings and cash flows and balance sheet of the Borrower, all
in reasonable detail and prepared in accordance with GAAP, and a report signed
by such independent public accountants, whose opinion shall be in scope and
substance satisfactory to the Agent;”

“(b)     as soon as practicable and in any event within thirty (30) days after
the end of each monthly accounting period: (i) statements of income of the
Borrower for such monthly period and for the period from the beginning of the
then current Fiscal Year to the end of such monthly period, and a balance sheet
of Borrower as of the end of such monthly period, setting forth in each case, in
comparative form, figures for the corresponding periods in the preceding year,
all in reasonable detail and certified as accurate by the chief financial
officer or the treasurer of the Borrower, subject to changes resulting from
normal year-end adjustments, (ii) copies of all operating statements for such
month prepared by the Borrower for its internal use, including without
limitation, purchases and sales of Inventory and other Goods, and (iii) an aged
trial balance of all Accounts indicating which Accounts are thirty (30), sixty
(60) and ninety (90) days past the original invoice date of the original invoice
related thereto and listing the names of all Account Debtors;”

“(f)     as soon as practicable, and in any event within 30 days before the
beginning of each Fiscal Year, an operating budget and business plan of the
Borrower for such year in form and detail reasonably acceptable to the Agent and
the Lenders.”

 

-5-



--------------------------------------------------------------------------------

 

(h)     Amendment to Section 7.6 of the Loan Agreement (Financial Covenants and
Ratios). Section 7.6 of the Loan Agreement is amended and restated in its
entirety to read as follows:

“Section 7.6. Financial Covenants and Ratios. The Borrower shall maintain:

(a)     Working Capital of not less than (i) <$5,000,000> as of October 22, 2010
and the last day of each month thereafter through and including May 31, 2011;
(ii) <$2,500,000> as of June 30, 2011 and the last day of each month thereafter
through and including August 31, 2011; (iii) $0 as of September 30, 2011 and the
last day of each month thereafter through and including November 30, 2011;
(iv) $1,000,000 as of December 31, 2011 and the last day of each month
thereafter through and including February 29, 2012; (v) $2,500,00 as of
March 31, 2012 and the last day of each month thereafter through and including
August 31, 2012; (vi) $5,000,000 as of September 30, 2012 and the last day of
each month thereafter through and including February 28, 2013; and
(vii) $7,500,000 as of March 31, 2013 and the last day of each month thereafter;

(b)     Net Worth of not less than $70,000,000 as of October 22, 2010 and the
last day of each month thereafter; and

(c)     a Debt Service Coverage Ratio of not less than (i) 1.00 to 1.00 as of
June 30, 2011 and the last day of each Covenant Compliance Date thereafter
through and including September 30, 2011; and (ii) 1.25 to 1.00 as of
December 31, 2011 and the last day of each Covenant Compliance Date thereafter.”

(i)     Amendment to Section 7.15 of the Loan Agreement (Risk Management
Policies). Section 7.15(b) is amended by adding a sentence to the end thereof
that reads as follows:

“Any marketing agreement or other arrangements by and between the Borrower and
Green Plains Trade Group will, in all events, be subject to the review and
approval of the Agent and the Required Lenders.”

(j)     Amendment to Section 8.2 of the Loan Agreement (Consolidations, Mergers
or Acquisitions). Section 8.2 of the Loan Agreement is amended and restated in
its entirety to read as follows:

“Section 8.2 Consolidations, Mergers or Acquisitions. Other than the Merger, the
Borrower shall not recapitalize or consolidate with, merge with or otherwise
acquire (including by the formation or acquisition of a subsidiary) all or
substantially all of the assets or properties of any other Person, or permit any
other Person to merge into or consolidate with the Borrower, or agree to do any
of the foregoing at any future time.”

 

-6-



--------------------------------------------------------------------------------

 

(k)     Amendment to Section 8.4 of the Loan Agreement (Indebtedness).
Section 8.4 of the Loan Agreement is amended by (i) deleting “$25,000,000” from
subsection (c) thereof and substituting “$5,000,000” therefor, and (ii) adding a
new subsection (f) to the end thereof to read as follows:

“(f)     intercompany loans from Green Plains Renewable Energy to the Borrower
that are subordinated to payment of the Liabilities pursuant to the terms and
conditions of the Support and Subordination Agreement.”

(l)     Amendment to Section 8.7 of the Loan Agreement (Capital Investment
Limitations). Section 8.7 of the Loan Agreement is amended and restated in its
entirety to read as follows:

“Section 8.7. Capital Investment Limitations. The Borrower shall not incur Net
Capital Expenditures in excess of (a) $1,000,000 for the period commencing
July 1, 2010 and continuing through December 31, 2010, and (b) $2,000,000 for
each Fiscal Year thereafter; provided, however, that the aggregate amount of Net
Capital Expenditures shall be reduced by the amount of Net Capital Expenditures
funded by Support Contributions from Green Plains Renewable Energy.”

(m)     Amendment to Section 8.9 of the Loan Agreement (Distributions in Respect
of Equity, Prepayment of Debt). Section 8.9(b) of the Loan Agreement is amended
and restated in its entirety to read as follows:

“(b)     prepay any principal, interest or other payments on or in connection
with any indebtedness of the Borrower other than the Liabilities and any
indebtedness permitted under Section 8.4(c) above, provided that such payments
of principal, interest or other payments are made in accordance with the terms
and conditions of the Support and Subordination Agreement.

(n)     Amendment to Section 8.10 of the Loan Agreement (Formation of
Subsidiaries; Amendment of Organizational Documents). Section 8.10 of the Loan
Agreement is amended and restated in its entirety to read as follows:

“Section 8.10. Formation of Subsidiaries; Amendment of Organizational Documents.
The Borrower shall not (a) acquire or create any subsidiaries or (b) except to
the extent necessary to consummate or give effect to the Merger, amend the
Borrower’s certificate of formation, limited liability company agreement or any
other agreement, instrument or document affecting the Borrower’s organization,
management or governance.”

(o)     Amendment to Section 8.11 of the Loan Agreement (Lease Limitations).
Section 8.11 of the Loan Agreement is amended and restated in its entirety to
read as follows:

“Section 8.11. Lease Limitations.

 

-7-



--------------------------------------------------------------------------------

 

(a)     The Borrower’s payments due under all leases of any kind (including
without limitation payments due under operating leases, synthetic leases,
capital leases and similar agreements) shall not exceed (i) $2,500,000 in the
aggregate for the period commencing July 1, 2010 and continuing through
December 31, 2010, and (ii) $5,000,000 in the aggregate for any Fiscal Year
thereafter; provided, however, that payments that do not constitute payments
under leases of rail cars or payments under the Corn Conversion Licensing
Arrangement shall not exceed (x) $250,000 in the aggregate for the period
commencing July 1, 2010 and continuing through December 31, 2010, and
(y) $500,000 in the aggregate for any Fiscal Year thereafter.

(b)     With respect to leases of rail cars, the Borrower (i) shall not enter
into any rail car lease that has a term in excess of seven years, (ii) shall not
have more than seven hundred rail cars under lease at any time, and (iii) shall
have at all times not less than forty percent of its leased rail cars subject to
leases that have five years or less remaining on their lease terms.”

(p)     Amendment to Section 10.19 of the Loan Agreement (Notices).
Section 10.19 of the Loan Agreement is amended by replacing the notice addresses
of the Agent and the Borrower to read as follows:

 

  (a) If to the Agent at:

 

       CoBank, ACB

       5500 South Quebec Street

       Greenwood Village, CO 80111

       Attn: S. Richard Dill

       Fax: (303) 224-2595

       Email: rdill@cobank.com

 

  (b) If to Borrower at:

 

       Green Plains Holdings II LLC

       9420 Underwood Ave., Suite 100

       Omaha, NE 68114

       Attn: Jerry Peters, CFO

       Fax: (402) 884-8776

       Email: jerry.peters@gpreinc.com

 

       With a copy to:

 

       Green Plains Holdings II LLC

       9420 Underwood Ave., Suite 100

       Omaha, NE 68114

       Attn: Michelle Mapes, General Counsel

       Fax: (402) 884-8776

       Email: michelle.mapes@gpreinc.com

 

-8-



--------------------------------------------------------------------------------

 

(q)     Amendments to Schedule A and Exhibits 1B and 6A to the Loan Agreement
(Lenders’ Commitments, Borrowing Base Certificate and Compliance Certificate).
The Loan Agreement is hereby amended by deleting Schedule A and Exhibits 1B and
6A to the Loan Agreement and replacing them in their entirety with Schedule A
and Exhibits 1B and 6A to this Agreement, respectively.

Section 3.     Amendments to the Forbearance Agreement. The Forbearance
Agreement is hereby amended as follows:

(a)     Amendment to Section 1 of the Forbearance Agreement (Definitions).
Section 1 of the Forbearance Agreement is amended by deleting the date “October
31, 2010” from the definition of Stated Forbearance Termination Date and
substituting “April 30, 2013” therefor.

(b)     Amendment to Section 2 of the Forbearance Agreement (Specified Matured
Defaults). Section 2 of the Forbearance Agreement is amended and restated in its
entirety to read as follows:

Section 2.     Specified Matured Defaults. The Borrower is in default of the
following provisions of the Loan Agreement (collectively, the “Specified Matured
Defaults”) (all amounts appearing between “<>” in this Agreement are negative
amounts):

 

       

Section/Covenant

   Date/Period    Required Performance   

Actual

Performance

     

Section 7.6(a) of the

Loan Agreement

 

   March 31, 2009    Working Capital of not less than $0    <$1,866,955>      

Section 7.6(a) of the

Loan Agreement

 

   April 30, 2009    Working Capital of not less than $0    <$7,748,584>      

Section 7.6(a) of the

Loan Agreement

 

   May 31, 2009    Working Capital of not less than $0    <$7,971,514>      

Section 7.6(a) of the

Loan Agreement

 

   July 31, 2010    Working Capital of not less than <$6,500,000>   
<$8,749,175>      

Section 7.6(a) of the

Loan Agreement

 

   August 31, 2010    Working Capital of not less than <$6,500,000>   
<$7,493,741>      

Section 7.6(a) of the

Loan Agreement

 

   September 30, 2010    Working Capital of not less than <$6,500,000>   
<$8,610,248>

 

-9-



--------------------------------------------------------------------------------

       

Section 7.6(b) of the

Loan Agreement

 

   June 30, 2009    Working Capital of not less than $5,000,000    <$7,747,794>
     

Section 7.6(d) of the

Loan Agreement

 

   April 30, 2009    Net Worth of not less than $75,000,000    $74,263,400      

Section 7.6(d) of the

Loan Agreement

 

   May 31, 2009    Net Worth of not less than $75,000,000    $72,841,551      

Section 7.6(e) of the

Loan Agreement

 

   June 30, 2009    Net Worth of not less than $80,000,000    $71,858,068      

Section 7.6(e) of the

Loan Agreement

 

   September 30, 2010    Net Worth of not less than $67,000,000    $65,786,707  
   

Section 1.1 of the

Loan Agreement

 

   March 31, 2009    Borrowing Base Limit in an amount greater than $0   
<$4,691,515>      

Section 1.1 of the

Loan Agreement

 

   April 30, 2009    Borrowing Base Limit in an amount greater than $0   
<$8,152,304>      

Section 1.1 of the

Loan Agreement

 

   May 31, 2009    Borrowing Base Limit in an amount greater than $0   
<$7,590,291>      

Section 1.1 of the

Loan Agreement

 

   June 30, 2009    Borrowing Base Limit in an amount greater than $0   
<$6,609,620>

(c)     Amendment to Section 7 of the Forbearance Agreement (Deferred Payments
of Principal; Cash Flow Recapture). The last sentence of Section 7 of the
Forbearance Agreement is amended and restated in its entirety to read as
follows:

“Notwithstanding any provision herein to the contrary, commencing on the 30th
day following the fiscal quarter of the Borrower ending June 30, 2011 and
continuing on the same day following each fiscal quarter thereafter, the
Borrower shall pay to the Agent, for application pro rata to the Deferred
Principal Payments, the lesser of (a) EBITDA of the Borrower generated during
such fiscal quarter or (b) the amount by which Working Capital of the Borrower
as of the last day of such fiscal quarter exceeds $5,000,000.”

(d)     Amendment to Section 10(a) of the Forbearance Agreement (Additional
Covenants; Management Fees; Consultants; Experts and Appraisers; Cooperation of
the

 

-10-



--------------------------------------------------------------------------------

Borrower). Section 10(a) of the Forbearance Agreement is amended and restated in
its entirety to read as follows:

“(a)     The Borrower shall not make any payments or other distributions in
respect of management fees or other costs or expenses in respect of management
activities, provided, however, that the Borrower may make payments or other
distributions in respect of its allocated share of the usual and ordinary
corporate expenses incurred by Green Plains Renewable Energy for the benefit of
its subsidiaries in an aggregate amount not to exceed (i) $1,500,000 for the
period commencing July 1, 2010 and continuing through December 31, 2010, and
(b) $3,000,000 for each Fiscal Year thereafter. Any such payments or other
distributions so made by the Borrower shall be set forth and described in
reasonable detail in each of the annual and interim financial statements
required to be delivered to the Agent under Section 7.1 of the Loan Agreement.”

(e)     Addition to Section 10 of the Forbearance Agreement (Additional
Covenants; Management Fees; Consultants; Experts and Appraisers; Cooperation of
the Borrower). Section 10 of the Forbearance Agreement is amended by adding a
new subsection (h) to the end thereof to read as follows:

“(h)     So long as the Forbearance Period has not terminated, the Borrower, the
Agent and the Lenders shall use reasonable best efforts to execute, and,
notwithstanding the foregoing, the Borrower shall execute not later than
January 1, 2012, a new loan and security agreement which amends and restates the
Loan Agreement in its entirety and reflects the terms, provisions and conditions
currently in effect under the Loan Agreement (as amended) and the Forbearance
Agreement (as amended), provided that (i) upon execution of such amended and
restated loan and security agreement, all Specified Matured Defaults shall be
deemed waived and the forbearance arrangement reflected in the Forbearance
Agreement shall terminate, and (ii) all terms and conditions of such amended and
restated loan and security agreement shall in all events be acceptable to, and
approved by, the Lenders.”

(f)     Effectiveness of Certain Sections of the Forbearance Agreement. From and
after the date hereof, Sections 10(c), 10(d), 10(e), 10(f)(iii), 10(f)(iv),
10(g), 11(b) and 11(c) shall be of no further force or effect.

Section 4.     Representations and Warranties. The Borrower hereby represents
and warrants to the Agent and the Lenders as follows:

(a)     The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to perform its obligations
under this Agreement and the Loan Documents to which the Borrower is a party.
This Agreement and the Loan Documents to which the Borrower is a party have been
duly and validly executed and delivered to the Agent by the Borrower, and this
Agreement and the Loan Documents to which the Borrower is a party constitute the
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their terms.

 

-11-



--------------------------------------------------------------------------------

 

(b)     The execution, delivery and performance by the Borrower of this
Agreement and the Loan Documents to which the Borrower is a party have been duly
authorized by all necessary limited liability company action or other action and
do not and will not (i) require any authorization, consent or approval by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) violate the Borrower’s organizational documents or any
provision of any law, rule, regulation or order presently in effect having
applicability to the Borrower, or (iii) result in a breach of, or constitute a
default under, any indenture or agreement to which the Borrower is a party or by
which the Borrower or its properties may be bound or affected.

(c)     All of the representations and warranties contained in Article VI of the
Loan Agreement are correct on and as of the date hereof as though made on and as
of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

Section 5.     Effectiveness. This Agreement shall be effective only if the
Agent has received, on or before the date of this Agreement (or such later date
as the Agent may agree in writing), each of the following, each in form and
substance acceptable to the Agent in its sole discretion:

(a)     this Agreement, duly executed by the Borrower, the Agent and the
Lenders;

(b)     the Support and Subordination Agreement, duly executed by the parties
thereto;

(c)     amended and restated Notes, each properly executed on behalf of the
Borrower;

(d)     a Deposit Account Control Agreement with respect to the newly created
deposit accounts of the Borrower numbered 105700973487 (captioned “Green Plains
Holdings II LLC dba Green Plains Lakota”) and 105700973495 (captioned “Green
Plains Holdings II LLC dba Green Plains Riga”), duly executed by the parties
thereto;

(e)     a Security Agreement, Assignment of Account and Commodity Account
Control Agreement, duly executed by the Borrower and R.J. O’Brien & Associates,
LLC;

(f)     all documents evidencing, or pertaining to, the Agreement and Plan of
Merger, duly executed by the parties thereto;

(g)     a signed copy of an opinion of general counsel of the Borrower and Green
Plains Renewable Energy addressed to the Agent, on behalf of the Lenders, with
respect to the matters contemplated by the Loan Agreement and the Forbearance
Agreement (each as amended by this Agreement) and the Support and Subordination
Agreement, and as to the authority of the parties to the Merger to effect the
same and as to the completion and effectiveness of the Merger, and the authority
of the Borrower and a wholly-owned subsidiary of Green Plains Renewable Energy
to enter into the Merger;

 

-12-



--------------------------------------------------------------------------------

 

(h)     a Compliance Certificate and a Borrowing Base Certificate, each as of
the date hereof;

(i)     evidence that the Borrower has obtained from Green Plains Renewable
Energy a cash equity investment in an amount not less than $10,000,000 and
deposited same into an account subject to a Deposit Account Control Agreement;

(j)     payment of an extension fee of $500,000 in immediately available funds
(net of the $100,000 fee previously paid by Green Plains Renewable Energy to the
Agent to induce the Lenders to obtain approval of the Merger and this
Agreement), which fee will be allocated by the Agent pro rata among the Lenders;

(k)     payment to the Agent of all amounts necessary to (x) reduce the
outstanding principal balance of the Line of Credit Loan Liabilities to
$15,000,000 and (y) ensure that the Borrowing Base Limit is not a negative
amount;

(l)     a Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the sole member of the Borrower approving the Merger and the
execution and delivery of this Agreement; (ii) that attached to such certificate
are true and correct copies of the certificate of merger and the certificate of
formation and limited liability company agreement of the Borrower, together with
such copies; and (iii) certifying that the officers and agents of the Borrower
who have been certified to the Agent, pursuant to the certificate of secretary
or assistant secretary given by the Borrower to the Agent as being authorized to
sign and to act on behalf of the Borrower continue to be so authorized or
setting forth the sample signatures of each of the officers and agents of the
Borrower authorized to execute and deliver this Agreement and all other
documents, agreements and certificates on behalf of the Borrower; and

(m)     a Certificate of the Secretary of Green Plains Renewable Energy
certifying as to (i) the resolutions of the board of directors of Green Plains
Renewable Energy approving the Merger and the execution and delivery of the
Support and Subordination Agreement; (ii) that attached to such certificate are
true and correct copies of the certificate of merger and the certificate of
incorporation and bylaws of Green Plains Renewable Energy, together with such
copies; and (iii) the names of the officers of Green Plains Renewable Energy
that are authorized to sign the Support and Subordination Agreement and any
other Loan Documents to which Green Plains Renewable Energy is a party, together
with the true signatures of such officers. The Agent and the Lenders may
conclusively rely on such certificate until the Agent receives a further
certificate of the Secretary of Green Plains Renewable Energy canceling or
amending the prior certificate and submitting the signatures of the officers
named in such further certificate.

Section 6.     References. All references in the Loan Agreement to “this
Agreement” shall be deemed to refer to the Loan Agreement as amended hereby, and
any and all references in any other Loan Document to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby. Additionally, all
references in the Forbearance Agreement to “this Agreement” shall be deemed to
refer to the Forbearance Agreement as amended hereby,

 

-13-



--------------------------------------------------------------------------------

and any and all references in any other Loan Document to the Forbearance
Agreement shall be deemed to refer to the Forbearance Agreement as amended
hereby.

Section 7.     No Waiver. The execution of this Agreement and any documents
related hereto shall not be deemed to be a waiver of any Default or any Matured
Default or any other breach, default or event of default under any Loan Document
or other document held by the Agent or any Lender, whether or not known to the
Agent or any Lender and whether or not existing on the date of this Agreement.

Section 8.     Release of Agent and Lenders. The Borrower hereby absolutely and
unconditionally releases and forever discharges the Agent and the Lenders, and
any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all known claims, demands or
causes of action of any kind, nature or description, whether arising in law or
equity or upon contract or tort or under any state or federal law or otherwise,
which the Borrower has had, now has or may claim to have against any such Person
for or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Agreement, whether
such claims, demands and causes of action are matured or unmatured.

Section 9.     Costs and Expenses. The Borrower hereby reaffirms its agreement
under Section 10.4 of the Loan Agreement and Section 20 of the Forbearance
Agreement to pay or reimburse the Agent and the Lenders on demand for all costs
and expenses incurred by the Agent and the Lenders in their employment of
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Agent
for the services performed by such counsel in connection with the preparation of
this Agreement and the documents and instruments incidental hereto.

Section 10.     Miscellaneous. Except as expressly set forth herein, all terms
of the Forbearance Agreement, the Loan Agreement and each of the other Loan
Documents remain in full force and effect. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument. This Agreement shall be governed by
the internal laws of the State of Colorado.

Signature page follows

 

-14-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

GREEN PLAINS HOLDINGS II LLC, as Borrower By:   /s/ Todd Becker   Name:   Todd
Becker   Title:   President & CEO

 

COBANK, ACB, as Agent and as a Lender

By:   /s/ S. Richard Dill   Name:   S. Richard Dill   Title:   Vice President

 

FARM CREDIT SERVICES OF AMERICA, FLCA, as a Lender

By:   /s/ Ron Brandt   Name:   Ron Brandt   Title:   Vice President

 

MLIC ASSET HOLDINGS LLC, as a Lender

By:   Transmountain Land & Livestock Company, a Montana Corporation Its:  
Manager By:   /s/ Michael A. Wilson   Name:   Michael A. Wilson   Title:   Vice
President

Signature Page to Sixteenth Amendment to Amended and Restated Loan and Security
Agreement and Fourth Amendment to Forbearance Agreement